Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This action is in response to applicant’s Request for Continued Examination (RCE) on July 04, 2022. Claims 1-20 are pending and have been considered as follows. 

Allowable Subject Matter
Claims 1-20 are pending and allowed. The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of Peters (US20160086285A1) teaches methods, computer-readable media, systems and apparatuses for determining a road segment safety rating are provided. In some arrangements, the road segment safety rating may be based on historical data associated with the road segment (e.g., accident history data, traffic volume data, etc.). In other examples, the road segment safety rating may be based on historical data as well as driving behavior data of the operator of the vehicle. In some arrangements, the determined road segment safety rating may be compared to a threshold. If the road segment safety rating is below the threshold, the system may generate one or more alternate road segments or route for the driver to consider. In some examples, the road segment safety rating may be used to determine an insurance premium or one or more insurance incentives to provide to the user.
	Further, Kukreja (US20200088529A) teaches a system for scoring route safety including an input interface and a processor. The input interface is to receive data associated with a route segment. The data includes a speed data. The processor is to determine a segment safety score using a speed distribution. The speed distribution is based at least in part on the speed data.

	In regards to independent claim 1, Peters and Kukreja taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
	in response to the initial point sum being below the target comfort level point sum, using the first driving route to navigate the transportation vehicle, during which navigation,  the ride comfort of the first driving route is continuously re-evaluated based on both the at least one road parameter for each section of the first driving route and also the at least one road parameter for the entirety of the first driving route, wherein current point values for each comfort-relevant variable are assigned and continuously re-summed to determine a current point sum indicative of the overall comfort level of the first driving route; and -2-App. No.: 16/762,239 52461-319767 
in response to the current point sum being greater than the initial point sum by a predetermined amount, performing alternative route planning to deviate from the first driving route for further navigation of the transportation vehicle .

	Claim 8 contains similar limitations drawn to a corresponding system of claim 1 and is therefore allowable for similar reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.                                                                                                                                                                                    
/J.W./Examiner, Art Unit 3666    	  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666